DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 06/03/2019.
No priority date is claimed.  Therefore, the effective filing date of this application is 06/03/2019.
Claims 1-20 are pending.

Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps tied to a machine (e.g., a restore agent (see Fig. 1)), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting an improved method/technique for performing restore operations by continuing the restoration for the data packets from an incomplete status after being interrupted/stopped is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-7 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 8, claim 8 recites an apparatus comprising a processor and a memory (i.e., hardware components (see Fig. 5)), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 8 reciting an improved method/technique for performing restore operations by continuing the restoration for the data packets from an incomplete status after being interrupted/stopped is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 8 as well as its dependent claims 9-14 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 15, claim 15 recites a computer-readable storage medium being non-transitory and having computer-readable program code, which is directed to an article of manufacture (i.e., a statutory category of invention).  In addition, claim 15 reciting an improved method/technique for performing restore operations by continuing the restoration for the data packets from an incomplete status after being interrupted/stopped is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 15 as well as its dependent claims 16-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claims 1-20 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for performing restore operations for data packets by a restore agent, which comprises predicting a first time period of completing a first restore operation for the data packets, determining a second time period of performing the first restore operation until the first restore operation is stopped at a point of time, identifying an incomplete status of the first restore operation at the point of time based on a comparison between the first time period and the second time period, collecting information describing the incomplete status, and starting a second restore operation for the data packets from the incomplete status based on the information.
 
The closest prior art of record, Manson (U.S. Publication No. 2011/0125717) teaches a method/system for tracking files which have been processed by a backup/restore operation, which comprises receiving a request to perform a backup/restore operation for files on a target computer, maintaining information regarding which files on the target computer have been processed by the backup/restore operation, and using this information in restarting an interrupted backup or restore operation (see Abstract, [0006], [0050]-[0053] and [0061]).

However, Manson fails to anticipate or render obvious the recited feature of determining an incomplete status of a restore operation based on time as recited as follows: predicting a first time period of completing a first restore operation for the data packets, determining a second time period of performing the first restore operation until the first restore operation is stopped at a point of time, AND identifying an incomplete status of the first restore operation at the point of time based on a comparison between the first time period and the second time period, as similarly presented in independent claims 1, 8 and 15.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-7, 9-14 and 16-20 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164